Citation Nr: 0709270	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for loss of sense of taste, 
to include on a direct basis and as secondary to service-
connected residuals of nasal trauma and loss of sense of 
smell.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.

In a November 1990 decision, the Board of Veterans Appeals 
(the Board) denied the veteran's claim of entitlement to 
service connection loss of sense of smell and taste.  In a 
September 2004, the Board reopened the veteran's claim, then 
denominated as entitlement to service connection for 
residuals of nasal trauma, and 
granted the claim.  The Board was somewhat unclear as to 
which residuals of nasal fracture were being granted, 
although it did state as follows:

. . . post-service medical evidence, notably the August 
2002 VA examination, has linked the veteran's current 
nasal disability (loss of smell) to the nasal septal 
trauma that occurred during the veteran's active 
service.

See the Board's September 20, 2004 decision, page 8.

In a November 2004 rating action which implemented the 
Board's decision, the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (the RO) granted 
service connection for residuals of nasal septal trauma and 
assigned a 10 percent rating under Diagnostic Code 6502 
[deviation of nasal septum].  A separate noncompensable 
disability rating was assigned for loss of sense of smell 
under Diagnostic Code 6275 [loss of sense of smell].  The 
matter of service connection for loss of sense of taste was 
deferred.

This appeal arose from a January 2005 decision of the RO 
which denied service connection for loss of sense of taste.   

In October 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Clarification of issue on appeal

The veteran has over many years contended that he has loss of 
sense of taste directly due to his military service (i.e., 
due to the same incident which resulted in recent service 
connection for a deviated nasal septum and loss of sense of 
smell).  More recently, he appears to be contending that loss 
of sense of taste may be secondary to those two service-
connected disabilities.  Compare 38 C.F.R. §§ 3.303, 3.310 
(2006).  The RO appears to have addressed both theories.  See 
the January 2005 rating decision, page 2.  The Board believes 
that both direct and secondary service connection are 
encompassed in this appeal.

Issues not on appeal

As noted above, the RO assigned a 10 percent rating for nasal 
septum deviation in November 2004.  The veteran has not 
disagreed with that rating.

The November 2004 RO rating decision assigned a 
noncompensable disability rating for loss of sense of smell.  
The veteran through his accredited representative filed a 
notice of disagreement in December 2004.  The January 2005 RO 
rating decision assigned an increased rating, 10 percent, for 
loss of sense of smell.  

Although the veteran has not specifically expressed 
satisfaction with the assigned 10 percent rating, in a letter 
dated December 28, 2004, his very able accredited 
representative specifically referred to a 10 percent rating 
under Diagnostic Code 6275.  Moreover, 10 percent is the 
highest schedular rating available for complete loss of sense 
of smell.  See 38 C.F.R. § 4.87a (2006).  Neither the veteran 
or his representative have suggested that an extraschedular 
rating should be considered.  Accordingly, the assignment of 
a 10 percent rating for complete loss of sense of smell 
represents a complete grant of the benefits sought.

In October 2006, the veteran filed with the RO a claim of 
entitlement to service connection for sleep apnea, claimed to 
be secondary to the service-connected deviated nasal septum.  
To the Board's knowledge, the RO has not rendered a decision 
as to that issue.  Accordingly, that matter is not within the 
Board's jurisdiction, and it will be discussed no further 
herein.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO]. 


REMAND

For reasons stated immediately below, the Board finds that a 
remand of this case is required.

VCAA notice

A notice under the Veterans Claims Assistance Act of 2000 
(VCAA), specifically 38 U.S.C.A. § 5103A (West 2002), has not 
been provided to the veteran in connection with his current 
appeal.  This must be accomplished.

The Board is of course aware that a VCAA letter which 
encompassed loss of sense of smell due to head trauma was 
sent to the veteran in November 2003.  However, the current 
appeal is a completely different matter, involving as it does 
the question secondary service connection.  The Board 
believes that the November 2003 letter cannot suffice under 
such circumstances.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:
  
1.  VBA should send the veteran a VCAA 
notice which complies with the 
notification requirements of the VCAA.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
an service connection for loss of sense 
of taste, on both a direct and a 
secondary basis.  If the benefits 
sought on appeal remain denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

Additional comment

A February 2002 VA examiner was unable to determine whether 
the veteran in fact had a loss of sense of taste because 
testing was "unreliable", evidently due to lack of 
cooperation on the part of the veteran.  August 2002 testing 
by the same examiner resulted in an "inconsistent" response 
on the part of the veteran.  The results of testing were 
deemed by the examiner to be "inconclusive".  

The veteran was accorded a medical examination in December 
2004 in order to determine whether he in fact had loss of 
sense of taste.  The examiner, who was not the same person as 
the 2002 examiner, determined that the veteran did not have 
loss of sense of taste; rather, the examiner determined that 
the veteran merely perceived that he had no sense of taste, 
due to his having no sense of smell. 

The RO denied the veteran's claim in January 2005 on the 
basis that the claimed disability, loss of sense of taste, 
did not exist.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists]. 

In a January 2005 letter, the veteran suggested that various 
additional tests be 
ordered.  His representative reiterated that request during 
the October 2006 hearing.  

The Board declines to do so.  The December 2004 examiner's 
opinion was definitive, and although he referred to the 
possibility of additional testing, he did not indicate that 
such was medically indicated.  It is beyond the Board's 
jurisdiction to second-guess an examiner and/or to dictate 
what clinical testing needs to be done.  See 38 C.F.R. 
§ 20.101(b) (2006); cf. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is of course free to supplement the record with 
pertinent evidence, to include diagnostic testing results or 
other medical evidence, as he deems fit.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



